IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                             November 13, 2007
                               No. 06-41376
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

CARLOS AVILES ARMENTA

                                           Plaintiff-Appellant

v.

JOHN RUPERT, Warden; CHEQUITA DUNBAR, Law Library Supervisor;
TAMMY SHARP; JASON KROLL, Laundry Manager at Telford Unit; JOE
COPELAND, JR, Necessities Provider at Telford Unit; SHAWN DAVIS,
Correctional Sergeant

                                           Defendants-Appellees


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                            USDC No. 5:05-CV-44


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Carlos Aviles Armenta, Texas prisoner # 743688, appeals the grant of the
defendants’ motion for summary judgment and the dismissal of his 42 U.S.C.
§ 1983 action. Armenta alleged that the defendants denied him access to the
courts; denied him necessities and were deliberately indifferent to his need for



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-41376

such; retaliated against him for filing grievances regarding the denials; and
tampered with his mail.
      Armenta argues that the district court erred in granting the defendants’
motion for summary judgment. Armenta has not shown that his filing of
complaints or grievances motivated any retaliation nor has he shown a
chronology of events from which retaliation could be inferred. See Jones v.
Greninger, 188 F.3d 322, 324-25 (5th Cir. 1999); Woods v. Smith, 60 F.3d 1161,
1166 (5th Cir. 1995). Nor has he shown that the deprivations he suffered rose
to the level of a constitutional violation. See Wilson v. Lynaugh, 878 F.2d 846,
849 (5th Cir. 1989); Novak v. Beto, 453 F.2d 661, 665 (5th Cir. 1971).
Accordingly, the district court did not err in granting summary judgment in
favor of the defendants on these claims.
      Because Armenta failed to show that the defendants violated his
constitutional rights regarding his retaliation and necessities claims, he failed
to show that the defendants were not entitled to qualified immunity. See
Zarnow v. City of Wichita Falls, Tex., 500 F.3d 401, 407 (5th Cir. 2007).
      Because the district court did not err in granting the defendants’ motion,
we do not address whether it erred in denying Armenta’s cross-motion, which,
liberally construed, is more in the nature of an opposition to the defendants’
motion. Armenta does not raise on appeal and thus has waived his claims that
he was denied access to the courts and that his mail was tampered with. See
Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
      Armenta argues that the district court abused its discretion by denying his
motion for a continuance or stay in order to complete discovery. Because
Armenta did not file any affidavits in support of his motion and, although he
asserted that the requested discovery would create genuine issues of material
fact, he did not show how it would do so, the district court did not abuse its
discretion in denying Armenta’s motion for continuance. See Adams v. Travelers
Indem. Co. of Connecticut, 465 F.3d 156, 162 (5th Cir. 2006); FED. R. CIV. P. 56(f).

                                         2
                                 No. 06-41376

      Armenta states, but does not argue, that the district court erred in denying
his motion for appointment of counsel and by denying his motion to file
supplemental pleadings. He has effectively abandoned these claims by not
briefing them adequately. See Yohey, 985 F.2d at 224-25; FED. R. APP. P.
28(a)(9).
      The judgment of the district court is AFFIRMED.




                                        3